DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 05/28/2020 for application number 15/929,904.  
Claims 1-20 are presented for examination.  Claims 1, 9 and 17 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/937,658 filed on 11/19/2019 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021, 07/20/2021, 08/26/2021, and 01/03/2022 have been considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fryc et al. (US 2011/0231823 A1 hereinafter Fryc) in view of Li et al. (US 2019/0324890 A1 hereinafter Li), Pigat et al. (US 2016/0291814 A1 hereinafter Pigat) and Fuetterling et al. (US 2019/0340812 A1 hereinafter Fuetterling).

Regarding Claim 1, Fryc teaches a method for programmatically comparing, fixing, and flagging discrepancies between a first exported image file and a second exported image file ( [0021] using an image editor, the image is exported; the exported image is aligned with the pattern to be compared with; the image (i.e., second exported image file) and the pattern are compared to detect differences between the image and the pattern (i.e., comparing); [0028] processing logic masks time-variant changes in the screenshots (i.e., fixing); compares the masked screenshots with a set of one or more patterns; the patterns are previously generated image (i.e., first exported image file) substantially representing images that should be created by the application under test if functioning correctly;  the processing logic reports the differences (i.e., flagging discrepancies)), the method comprising:  
resizing the first exported image file ([0017] the masks are one or more image coverings served to conceal one or more predetermined parts of an image; [0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes);
cleaning up the second exported image file to make the second exported image file appear visually similar enough to the first exported image file so as to fulfill the needs of a software demonstration presentation being created ([0010] automate visual testing of an application (i.e., software demonstration presentation); [0017] the masks are one or more image coverings served to conceal one or more predetermined parts of an image; [0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes; compares the masked screenshots with a set of one or more patterns (i.e., cleaning up the second exported image file)); 
identifying problematic characteristics with the second exported image file that were caused when the second exported image file was exported from image editing software, and adjusting the problematic characteristics of the second exported image file that were identified ([0017] the masks are one or more image coverings served to conceal one or more pred1etermined parts of an image; [0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes; compares the masked screenshots with a set of one or more patterns (i.e., adjusting the problematic characteristics)); 
inserting the second exported image file within a Hypertext Markup Language (HTML) shell that mimics a final context that the second exported image file will be loaded into ([0017] the images created by an application under test include graphical user interface (GUI) of the application; web application (i..e, HTML shell) create various GUIs to be rendered via a network access application; [0021] align of the ; 
rendering the second exported image file in the browser and taking a screenshot of the rendered second exported image file ([0017] the images created by an application under test include graphical user interface (GUI) of the application; web application create various GUIs to be rendered via a network access application;[0028] processing logic takes a screenshot of each of a set of images generated by an application under test); 
processing the resized version of the first exported image file and the screenshot of the second exported image file to determine discrepancies between the resized version of the first exported image file and the screenshot of the second exported image file ([0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes; compares the masked screenshots with a set of one or more patterns; the processing logic reports the differences); 
determining, by comparing the discrepancies to a configurable threshold, whether an image of the resized version of the first exported image file and an image of the screenshot of the second exported image file are similar enough, according to the configurable threshold, to be considered to match (Fryc [0019] the static 2D image analyzer performs static analysis of the image suite by comparing .
	However, Fryc fails to expressly teach wherein resizing the image file so that dimensions of the resized version of the first exported image file are the same size dimensions as those of the second exported image file and loading the second exported image file as a Document Object Model (DOM) so that a script can interact with the DOM as if the second exported image file were in a browser. 
In the same field of endeavor, Li teaches wherein resizing the image file so that dimensions of the resized version of the first exported image file are the same size dimensions as those of the second exported image file ([0049] content portion 44 is shown in a pixelated form to illustrate its incorporation into the content 40, 42 viewable in the application builder 14 and deployment 16 using different resolutions, which ultimately change the scaling and appearance of that content portion 44 (i.e., resizing image file); pixel-by-pixel comparison utilizes the base unit of the user interface elements to enable an accurate comparison without distortions created by resolution, screen dimensions, etc.; [0057] baseline artifacts from the source of truth; baseline artifacts used to obtain baseline screenshots; compare the baseline screenshots to a set of updated screen shots obtained from the updated local testing form  with the cropping and pixel-by-pixel comparisons; [0045] source of truth stored in memory) and loading the second exported image file as a Document Object Model (DOM) so that a script can interact with the DOM as if the second exported image file were in a browser ([0037] outputs from a JavaScript engine used to generate web-based content such as forms or websites can be tested; [0057] the testing tool 12 can be used to determine how a browser based render looks such as a form's DOM object; [0058] the baseline artifacts are pulled from the source of truth; the baseline artifacts are used to update the local artifacts; the local artifacts in the application deployment environment; the baseline screen shots from the application builder 14 are compared to screen shots taken with in the application deployment 16 environment;[0045] source of truth stored in memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein resizing the image file so that dimensions of the resized version of the first exported image file are the same size dimensions as those of the second exported image file and loading the second exported image file as a Document Object Model (DOM) so that a script can interact with the DOM as if the second exported image file were in a browser, as taught by Li into Fryc.  Doing so would be desirable because it would provide visual renderings showing discrepancies using a visualization user interface (Li [0047]).   

However, Fryc and Li fail to expressly teach wherein first exported image file having a raster-based image format, and a second exported image file having a vector-based image format.
first exported image file having a raster-based image format, and a second exported image file having a vector-based image format ( [0045] the captured content layer(s) may be exported to an image file 420 ; The image file 420 may be any image file format such as, but not limited to, raster formats such as JPEG, TIFF, GIF, BMP, PNG, and vector formats, such as CGM, SVG, etc.; [0050] a thumbnail of the captured layer(s) is added to a gallery; the thumbnail  generated from the content layer(s); [0077] both thumbnails 423C and 423D are selected for export - i.e., a first image file having raster-based image format and a second image file having vector-based image format exported).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein first exported image file having a raster-based image format, and a second exported image file having a vector-based image format, as taught by Pigat into Fryc and Li.  Doing so would be desirable because it would provide flexible options to capture displayed information on the client device (Pigat [0003]), thereby improving user experience.   

However, Fryc, Li, and Pigat fail to expressly teach wherein when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are similar enough to be considered to match: placing matching images into a success folder and when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are not similar enough to be considered to match: placing the non-matching images in a failure folder.
In an analogous field of endeavor, Fuetterling teaches wherein when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are similar enough to be considered to match: placing matching images into a success folder (Fuetterling [0124] tile-based rendering, in which rendering operations for a scene are subdivided in image space; [0151] a first subset of tiles 1904 are identified in which the motion vectors of the pixels (or sub-tile) are similar, within a specified threshold; the maximum motion vector of the pixels (e.g., along the X and/or Y axes) may be compared to the minimum motion vector in the same coordinate(s); if the difference between the two is within a threshold, then the motion vector analysis circuitry 1901 characterizes the tile as “similar”; [0161] the tile is appended to the tessellation queue and marked with a special value in the temporary inter-level data buffer; if the sub-tiles are “similar”, the sub-tiles are merged and the dissimilarity data is stored in the temporary inter-level data buffer (i.e., placing in success folder)); and when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are not similar enough to be considered to match: placing the non-matching images in a failure folder (Fuetterling [0124] tile-based rendering, in which rendering operations for a scene are subdivided in image space; [0151] a first subset of tiles 1904 are identified in which the motion vectors of the pixels (or sub-tile) are similar, within a specified threshold; the maximum motion vector of the pixels (e.g., along the X and/or Y axes) may be compared to the minimum motion vector in the same coordinate(s); if the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are similar enough to be considered to match: placing matching images into a success folder and when the image of the resized version of the first exported image file and the image of the screenshot of the second exported image file are not similar enough to be considered to match: placing the non-matching images in a failure folder, as taught by Fuetterling into Fryc, Li, and Pigat.  Doing so would be desirable because it would provide efficient and high quality reprojection techniques and faithful representation of the scene/ image  (Fuetterling [0165], [0002]).   

As to dependent Claim 2, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Fryc further teaches wherein highlighting the discrepancies between the resized version of the first exported image file and the screenshot of the second exported image file in any way that is visually detectable so that the discrepancies are clearly visible to a user ( [0025] the visual testing manager 130 may generate a GUI to display the differences between an image of the image suite 103 

As to dependent Claim 3, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Fryc further teaches wherein creating a visual representation of discrepancies that cycles back and forth between the resized version of the first exported image file and the screenshot of the second exported image file so that the discrepancies between the resized version of the first exported image file and the screenshot of the second exported image file are observable when viewed by a user ([0025] the visual testing manager 130 may generate a GUI to display the differences between an image of the image suite 103 and one of the patterns 105 side-by-side).

As to dependent Claim 6, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Fryc further teaches wherein the problematic characteristics with the second exported image file that were identified comprise one or more of: text sizing being incorrect; text spacing being incorrect; leading; word spacing; letter spacing; border width; and drop shadows missing; and component positioning on a web page being placed incorrectly ([0017] the images created by an application under test include graphical user interface (GUI) of the application; web application (i..e, HTML shell) create various GUIs to be rendered via a network access application; .  

As to dependent Claim 7, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Li further teaches wherein processing the resized version of the first exported image file and the screenshot of the second exported image file to determine the discrepancies between the resized version of the first exported image file and the screenshot of the second exported image file, comprises: processing the resized version of the first exported image file and the screenshot of the second exported image file via a diff program that determines the discrepancies between the resized version of the first exported image file and the screenshot of the second exported image file to generate a difference file that records the discrepancies, and wherein placing matching images into a success folder comprises: placing difference files of the matching images into the success folder ([0057] performing a test in connection with the application builder (i.e., diff program); compare the baseline screenshots to a set of updated screen shots obtained from the updated local testing form, with the cropping and pixel-by-pixel comparisons; the comparison performed produces a set of differential images; the differential images used to update the source of truth (i.e., placing to folder); [0045] source of truth stored in memory ).

Claim 8, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Fryc further teaches wherein the second exported image file has a format that is subsequently programmatically manipulatable including one or more of: interpreting the image data as a Document Object Model (DOM); and manipulating the image data via JavaScript or CSS ([0037] outputs from a JavaScript engine used to generate web-based content such as forms or websites can be tested; [0057] the testing tool 12 can be used to determine how a browser based render looks such as a form's DOM object; [0058] the baseline artifacts are pulled from the source of truth; the baseline artifacts are used to update the local artifacts; the local artifacts in the application deployment environment; the baseline screen shots from the application builder 14 are compared to screen shots taken with in the application deployment 16 environment).

Claims 9-11 and 14-16 are system claims that are corresponding to the method claims 1-3 and 6-8 above and therefore, rejected for the same reasons.  Fryc further teaches a server system ([0016] all or part of the system 100 may be implemented on one or more computing machines, such as a server, a desktop personal computer) comprising at least one first hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions comprise one or more scripts, when executed by the first hardware-based processor ([0033] computing system 400 includes a processing device 402, a main memory 4; [0034] processing device implementing other instruction sets, or 

Claims 17-18 and 20 are system claims that are corresponding to the method claims 1-2 and 6 above and therefore, rejected for the same reasons.  Fryc further teaches a system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media and the processor-executable instructions executed by the processor ([0033] computing system 400 includes a processing device 402, a main memory 4; [0034] processing device implementing other instruction sets, or processing devices implementing a combination of instruction sets; [0036] the data storage device include a computer-accessible storage medium (on which is stored one or more sets of instructions; instructions in memory).

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fryc in view of Li, Pigat and Fuetterling , further in view of Edwards et al. (US 2010/0114857 A1 hereinafter Edwards).

As to dependent Claim 4, Fryc, Li, Pigat, and Fuetterling teach all the limitations of Claim 1.  Fryc further teaches wherein performing other manipulations with respect to the second exported image file to optimize use of the second exported image file in the browser ( [0017] the masks are one or more image coverings served to conceal one or more pred1etermined parts of an image; [0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes; compares the masked screenshots with a set of one or more patterns).  
However, the combination of Fryc, Li, Pigat, and Fuetterling fails to expressly teach wherein cleaning up the second exported image file, comprises: renaming identifiers of the second exported image file to ensure that each is unique and do not collide with other identifiers of other SVGs that on a webpage; and cleaning identifiers of the second exported image file so they are valid for Hypertext Markup Language (HTML).
In a similar field of endeavor, Edwards teaches wherein cleaning up the second exported image file, comprises: renaming identifiers of the second exported image file to ensure that each is unique and do not collide with other identifiers of other SVGs that on a webpage (Edwards [0036] The normalization logic 206 generate a unique identifier for each multimedia content, by renaming the unique identifier assigned by the multimedia website); and cleaning identifiers of the second exported image file so they are valid for Hypertext Markup Language (HTML) (Edwards [0041] The user interface manager 122 may also request specific information about the normalized information stored in the index 120 to be sent in the data feed 103. The user interface manager 122 generates the user interface and populates the user interface with data from the received data feed 103).
 Fryc, Li, Pigat, and Fuetterling.  Doing so would be desirable because it would optimize user viewing experience (Edwards [0003]).   

As to dependent Claim 5, Fryc, Li, Pigat, Fuetterling, Edwards teach all the limitations of Claim 4.  Fryc further teaches wherein other manipulations comprise one or more of: altering objects of the second exported image file so that they are positioned, sized, oriented, colored, and shaded, in a way that more closely matches their positioning, sizing, orientation, colorizing and shading in the first exported image file ([0017] the masks are one or more image coverings served to conceal one or more pred1etermined parts of an image; [0028] processing logic masks time-variant changes in the screenshots; processing logic use one or more selective-alpha masks and ignore-bitmap masks to mask out the time-variant changes; compares the masked screenshots with a set of one or more patterns ).

Claims 12 and 19 are system claims that are corresponding to the method claim 4 above and therefore, rejected for the same reasons.  

Claim 13 is a system claim that is corresponding to the method claim 5 above and therefore, rejected for the same reasons.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Hayek et al. (US 2014/0105491 A1) teaches a subset of the entire web page may be initially defined as the current gold image (e.g., JPEG or other image file format). Thereafter, a test screen shot is periodically taken at the same point within the application, and an “actual image” file of the test screen shot is compared to the previously stored gold image file (see [0042]). 
Chen et al. (US 2010/0146488 A1) teaches include an image compare class (not shown) for comparing the test webpage image (for the screen capture) to the expected webpage result; test a webpage. At 702, a screen dump is performed to create an image of a test feature. At 704, the screen dump image is trimmed to only the essential image parts (to reduce overhead processing for non-essential image parts). At 706, the trimmed image is compared to an expected display webpage image to determine the quality of the webpage design (e.g., the test feature) (see [0030], [0038]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K./Examiner, Art Unit 2143